Citation Nr: 1023543	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right upper 
extremity peripheral neuropathy, claimed as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for left upper 
extremity peripheral neuropathy, claimed as secondary to 
service-connected diabetes mellitus.

3.  Entitlement to initials ratings for posttraumatic stress 
disorder (PTSD) in excess of 30 percent from September 28, 
2005 to April 7, 2008, and in excess of 70 percent from 
November 26, 2008.


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Winston-Salem RO that granted service connection for PTSD, 
rated 30 percent, effective September 28, 2005, and denied 
service connection for bilateral upper extremity peripheral 
neuropathy claimed as secondary to service-connected diabetes 
mellitus.  During the course of the appeal, a March 2009 
rating decision granted a temporary total rating, effective 
April 7, 2008 and July 28, 2008 for hospitalization for PTSD, 
and assigned a 70 percent rating from November 26, 2008.  
Since the maximum rating of 100 percent did not cover the 
entire appeal period, the issue of a higher rating prior to 
April 7, 2008 and from November 26, 2008 still remain a part 
of the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The Veteran is presumed to be seeking the highest 
possible rating for a disability unless he expressly 
indicates otherwise.  Id.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In July 2008, the Veteran perfected his appeal of the initial 
rating assigned for PTSD.  One month later, the RO received a 
statement from the Veteran that stated, "I would like to 
drop my formal appeal and ask for reconsideration based on 
new evidence from the PTSD Clinic".  The RO accepted this as 
a withdrawal of the claim for a higher rating for PTSD and as 
a new claim for a higher rating for PTSD.  Thereafter, the RO 
granted a temporary total rating from April 7, 2008 to 
November 26, 2008, and assigned a 70 percent rating from 
November 26, 2008.  The RO also continued the 70 percent 
rating in an October 2009 rating decision.

The Board finds that the perfected appeal of the initial 
rating for PTSD was not withdrawn.  Although the Veteran 
indicated he wanted to withdraw his appeal, his 
identification of additional pertinent evidence and his 
request for reconsideration clearly demonstrates his desire 
for further adjudication of his claim.  While it unclear what 
his actual intent was, the Board finds that the statement 
overall expresses a desire to continue with his claim; thus, 
the appeal was not withdrawn.  VA is obligated to liberally 
construe all documents that appear to withdraw a claim.  
Kalman v. Principi, 18 Vet. App. 522 (2004).  

Under the circumstances, the matter must be remanded to allow 
the RO an opportunity to readjudicate the entire claim, 
specifically the period prior to the temporary total rating.  
The Board notes that additional pertinent VA treatment 
records from 2005 to 2008 were associated in the claims file.  
Since the RO considered the appeal withdrawn, these records 
were not considered and the period prior to April 7, 2008 has 
not been adjudicated.  Hence, the Board has no choice but to 
remand the matter.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV"). 

Similarly, with regard to service connection for bilateral 
upper extremity peripheral neuropathy, the Veteran submitted 
a physician's statement dated February 2010 that indicates 
the Veteran's complications from diabetes mellitus included 
neuropathy in the upper extremities.  The Veteran did not 
waive initial RO consideration of this evidence nor did the 
RO issue a supplemental statement of the case that considered 
it.  Since this evidence is pertinent to the appeal, the 
Board has no choice but to also remand this matter.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will review the all of the 
evidence received since July 2008 with 
respect to the Veteran's PTSD and the 
January 2010 physician's statement with 
respect to his claimed upper extremity 
peripheral neuropathy.  The RO/AMC will 
take such additional development action 
deemed appropriate with respect to these 
claims, to include scheduling any other 
additional VA examinations.  

2.  Following such review or development, 
the RO/AMC should review and readjudicate 
the claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the RO/AMC shall 
issue the Veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


